UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-2049


MICHAEL J. FITZGIBBONS, acting on behalf of the Director of the South
Carolina Department of Insurance, in his capacity as the Special Deputy Receiver
of the South Carolina Health Cooperative, Inc., a Multiple Employer Self-Insured
Health Plan on behalf of Director of the South Carolina Department of Insurance,

                    Plaintiff - Appellee,

             v.

DE’SHAUN WILLIAMS,

                    Defendant - Appellant,

             and

ALTON ATKINSON; JOHN THOMAS CHILDS, IV; LARRY BUSCH;
MICHAEL CIUFFO; CHERISE RAYMOND; ANDRE GARCIA LITTLEJOHN;
VICKIE DAMON; WINSTON COOK; MARK GOODMAN; KRISTIN
KETTERMAN; DANIEL WHEELER; REGENT FINANCIAL, d/b/a PF Holdings
LLC; KING CAPITAL GROUP; A-Z CONSULTING LLC; INTERMEDIARY
NETWORK; BUSCH LAW CENTER LLC; JJLJ FINANCIAL; PROTEGE
INVESTMENTS LLC; IGWT CONSULTING LLC; COOK BUSINESS
SERVICES LLC; JOHN DOES 1-10; INTERLINK GLOBAL MESSAGING LLC,

                    Defendants.



                                      No. 19-2051


MICHAEL J. FITZGIBBONS, acting on behalf of the Director of the South
Carolina Department of Insurance, in his capacity as the Special Deputy Receiver
of the South Carolina Health Cooperative, Inc., a Multiple Employer Self-Insured
Health Plan on behalf of Director of the South Carolina Department of Insurance,

                    Plaintiff - Appellee,

             v.

CHERISE RAYMOND,

                    Defendant - Appellant,

             and

ALTON ATKINSON; JOHN THOMAS CHILDS, IV; LARRY BUSCH;
MICHAEL CIUFFO; DE'SHAUN WILLIAMS; ANDRE GARCIA LITTLEJOHN;
VICKIE DAMON; WINSTON COOK; MARK GOODMAN; KRISTIN
KETTERMAN; DANIEL WHEELER; REGENT FINANCIAL, d/b/a PF Holdings
LLC; KING CAPITAL GROUP; A-Z CONSULTING LLC; INTERMEDIARY
NETWORK; BUSCH LAW CENTER LLC; JJLJ FINANCIAL; PROTEGE
INVESTMENTS LLC; IGWT CONSULTING LLC; COOK BUSINESS
SERVICES LLC; JOHN DOES 1-10; INTERLINK GLOBAL MESSAGING LLC,

                    Defendants.


Appeals from the United States District Court for the District of South Carolina, at
Anderson. Jacquelyn Denise Austin, Magistrate Judge. (8:17-cv-02092-TMC-JDA)


Submitted: January 21, 2020                                       Decided: January 23, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


De’Shaun Williams, Cherise Raymond, Appellants Pro Se. Russell Grainger Hines,
YOUNG CLEMENT RIVERS, LLP, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.

                                             2
PER CURIAM:

       Appellants De’Shaun Williams and Cherise Raymond seek to appeal the magistrate

judge’s recommendation to partially grant and partially deny their respective motions for

summary judgment on civil claims that they conspired to defraud South Carolina Health

Cooperative, Inc. (“SCHC”), a multiple employer welfare arrangement. Appellee Michael

J. FitzGibbons, acting in his capacity as the Special Deputy Receiver of SCHC, moves to

dismiss the appeals for lack of jurisdiction.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2018),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The report

Williams and Raymond seek to appeal is neither a final order nor an appealable

interlocutory or collateral order. Accordingly, we grant FitzGibbons’ motion and dismiss

the appeals for lack of jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                                3